UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6291


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

COREY MCKENZIE DAVIS, a/k/a Lil C,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:07-cr-00672-JFA-2)


Submitted:   May 31, 2012                     Decided:   June 6, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Corey McKenzie Davis, Appellant Pro Se. Tara L. McGregor, Jane
Barrett Taylor, Assistant United States Attorneys, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Corey   McKenzie      Davis       appeals     the     district     court’s

order denying his 18 U.S.C. § 3582(c)(2) (2006) motion to reduce

his   sentence.     We   have    reviewed        the        record   and    find    no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.          United States v. Davis, No. 3:07-cr-

00672-JFA-2   (D.S.C.    Jan.   17,     2012).         We    dispense      with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                            AFFIRMED




                                        2